DOWDELL, J.
The only question in this case is as to the constitutionality of the act approved February 18th,' 1895, (Acts, 1894-95, pp. 767-769) regulating the fine and forfeiture fund of Butler County. An act in all substantial' respects identical with this one, was held by this court, in the case of Harold v. Herrington, 95 Ala. 395, tó be constitutional. Under the authority of that case, and the authorities there cited, the judgment of the circuit court in the present^ appeal must be affirmed.
Affirmed.